Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
This office action is responsive to RCE filed on 02/03/2021. Claims 1 and 6 are amended. Claims 1-8  are pending examination.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

              The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is an independent claim that is written in the dependent form. The boundaries of the claim are indefinite and unclear.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (U.S. Patent No. 10546586) in view of Takechi et al., (U.S. Patent Application Publication No. 20190138266) in view of Rosenberg, (U.S. Patent Application Publication No. 20060256133) in view of Droz et al., (U.S. Patent Application Publication No. 20120011454).
	As to Claim 1, O’Connor teaches a method implemented in a system for estimating an emotion about an advertising content on the basis of a video chat, the system comprising an advertising content management unit (Col. 1 lines 29-37: A user is engaged in a chat flow by a dialog system. A user sentiment associated with a system response provided by the dialog system as part of the chat flow is determined based on observation of the user. A next system response is rerouted from a planned sequence of the chat flow to a sentiment-based repair sequence to alter content delivered to the user based on a detected aspect of the user sentiment), an emotion estimation unit (Fig. 1 112 Sentiment Monitor) and (Col. 2 lines 0053-0055: A sentiment monitor 112 can also run on the dialog system 102 to track real-time user sentiment (e.g., based on user facial expression), and an emotion verification unit (Col. 1 lines 29-37: A user is engaged in a chat flow by a dialog system. A user sentiment associated with a system response provided by the dialog system as part of the chat flow is determined based on observation of the user. A next system response is rerouted from a planned , and the method comprising the steps of:by the advertising content management unit, providing an advertising content “content on a display” to at least one talker participating in the video chat “engaging a user in a chat flow”; (claim 1: A computer-based method, comprising: engaging a user in a chat flow by a dialog system comprising a computer system; tracking, by a sentiment monitor executing on the computer system, a plurality of facial images of the user as captured by a camera coupled to the computer system; determining, by the sentiment monitor, a plurality of facial muscle actions of the user based on the facial images; identifying, by the sentiment monitor, a facial expression of the user based on the facial muscle actions; estimating, by the sentiment monitor, an eye gaze direction and a facial position of the user based on the facial images; determining, by the sentiment monitor, a user sentiment associated with a system response in dialog content on a display provided by the dialog system as part of the chat flow based on the facial expression, the eye gaze direction, and a facial position of the user in relation to time and a screen position of the dialog content; determining whether the system response is marked as expecting a negative sentiment; traversing through a planned sequence of the chat flow to a next system response based on detecting a positive sentiment; traversing through the planned sequence of the chat flow to the next system response based on detecting the negative sentiment and determining that the system response is marked as expecting the negative sentiment; rerouting the next system response from the planned sequence of the chat flow to a sentiment-based repair sequence to alter content delivered to the user based on a detected aspect of the user sentiment and determining that the system response is not marked as expecting the negative sentiment; and progressively providing two or more alternate repair options in the sentiment-based repair sequence based on determining that the user sentiment is the negative sentiment during the sentiment-based repair sequence, wherein the two or more alternate repair options in the sentiment-based repair sequence comprise two or more of prompting the user to accept further assistance associated with the system response, searching the chat flow to locate another potential match for a user statement that resulted in the system response, and augmenting the system response to return to a last point in the chat flow where the positive sentiment was detected),by the emotion verification unit, verifying whether the estimated emotion relates to the advertising content on the basis of the gaze information of the at least one talker acquired by the camera module (0034: camera which acquires successive image frames), (claim 1 and 5: identifying, by the sentiment monitor, a facial expression of the user based on the facial muscle actions; estimating, by the sentiment monitor, an eye gaze direction and a facial position of the user based on the facial images; determining, by the sentiment monitor, a user sentiment associated with a system response in dialog content on a display provided by the dialog system as part of the chat flow based on the facial expression, the eye gaze direction).
O’Connor does not teach by a camera module of a device of the at least one talker, acquiring a facial expression and gaze information of the at least one talker;
by the emotion estimation unit, estimating an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition or a natural language analysis algorithm on at least one of the facial expression acquired by the camera module and chat contents of the at least one talker.
However Takechi teaches by a camera module of a device of the at least one talker, acquiring a facial expression and gaze information of the at least one talker; (0286: The control section 71 may perform a facial expression recognition process from the user's face image captured by the camera 722 to estimate the user's emotion. This is done by information of feature quantities of face images according to various emotions is stored in advance in the storage device 75, a face image estimated to be most similar is specified by pattern matching with the captured image, and the corresponding emotion is specified. In addition, the user's emotion may be estimated from a voiceprint input from the microphone 704. As the face image, information of sound (for example, information of frequencies and volumes) corresponding to various emotions is stored in advance in the storage device 75, and the user's emotion is estimated in accordance with feature quantities with the input voiceprint. Alternatively, the control section 71 may estimate the user's emotion from content of the conversation or chat with the user. For example, the user's emotion is estimated from words expressing emotions such as "That was fun" or "That's horrible" during a conversation),by the emotion estimation unit, estimating an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition (0286: a face image estimated to be most similar is specified by pattern matching) or a natural language analysis algorithm on at least one of the facial expression acquired by the camera module (0286: control section 71 may perform a facial expression recognition process from the user's face image captured by the camera) and chat contents of the at least one talker (0286: the control section 71 may estimate the user's emotion from content of the conversation or chat with the user. For example, the user's emotion is estimated from words expressing emotions such as "That was fun" or "That's horrible" during a conversation); and (0286: The control section 71 may perform a facial expression recognition process from the user's face image captured by the camera 722 to estimate the user's emotion. This is done by information of feature quantities of face images according to various emotions is stored in advance in the storage device 75, a face image estimated to be most similar is specified by pattern matching with the captured image, and the corresponding emotion is specified. In addition, the user's emotion may be estimated from a voiceprint input from the microphone 704. As the face image, information of sound (for example, information of frequencies and volumes) corresponding to various emotions is stored in advance in the storage device 75, and the user's emotion is estimated in accordance with feature quantities with the input voiceprint. Alternatively, the control section 71 may estimate the user's emotion from content of the conversation or chat with the user. For example, the user's emotion is estimated from words expressing emotions such as "That was fun" or "That's horrible" during a conversation). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify O’Connor to include estimating an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition or a natural language analysis algorithm on at least one of the facial expression acquired by the camera module and chat contents of the at least one talker of Takechi. Motivation to do so comes from the knowledge well known in the art that estimating an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition or a natural language analysis algorithm on at least one of the facial expression acquired by the camera module and chat contents of the at least one talker would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.
wherein the verifying step comprises the steps of:specifying an area gazed by the at least one talker, among a plurality of areas including an area in which the advertising content is displayed on a screen of the device of the at least one talker, at a point of time when the emotion of the at least one talker is estimated;
determining whether the specified area corresponds to the area in which the advertising content is displayed; and
determining whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed.
However Rosenberg teaches wherein the verifying step comprises the steps of:specifying an area gazed by the at least one talker, among a plurality of areas including an area in which the advertising content is displayed on a screen of a device of the at least one talker, at a point of time when the emotion of the at least one talker is estimated; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or determining whether the specified area corresponds to the area in which the advertising content is displayed; and (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or ceasing the play of a video based advertisement at moments in time when it has been determined that the user's gaze falls outside of the spatial limits of an advertisement display area (or some other similarly defined spatial area) for more than some threshold amount of time), (0010: In some embodiments a still title screen and/or a short repeating video segment portion of the advertisement is made to play upon the screen of an advertising display device. The user's determining whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or ceasing the play of a video based advertisement at moments in time when it has been determined that the user's gaze falls outside of the spatial limits of an advertisement display area (or some other similarly defined spatial area) for more than some threshold amount of time), (0010: In some embodiments a still title screen and/or a short repeating video segment portion of the advertisement is made to play upon the screen of an advertising display device. The user's gaze location is monitored by hardware and software components of the present invention. The control software of the present invention is configured not to play the body of video stream advertisement until it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area). Thus the still title screen and/or short repeating determining whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed of Rosenberg. Motivation to do so comes from the knowledge well known in the art that determining whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.
O’Connor does not teach wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat.
However Droz teaches wherein at least one of a position, a size, and an arrangement (0047: background may contain advertisements, branding, or other topics of interest relevant to the session. The foreground may be scaled (up or down or even distorted) so as to create adequate space for information to be presented in the background) of the advertising content (abstract: Content-based targeted information can include advertisement(s)) displayed on the screen of the device (Fig. 12 displayed on the screen), (0028: Preferably a participant's foreground video has a transparency level greater than 0%, and is scalable independently of size of the computer generated background. This computer generated background may include a virtual whiteboard useable by a participant in the video chat, or may include an advertisement with participant-operable displayed buttons) of the at least one talker is dynamically determined on the basis of a number of talkers participating (Fig. 12) in the video chat; (0045: mine data streams associated with chat sessions and the like, e.g., video data and/or audio data and/or textual data, and then alter the background image seen by participants in the chat session to present targeted advertising), (0045: Commercial enterprises such as Google.TM. mail insert targeted advertisements in an email based on perceived textual content of the email. Substantial advertising revenue is earned by Google as a result. Embodiments of the present invention intelligently mine data streams associated with chat sessions and the like, e.g., video data and/or audio data and/or textual data, and then alter the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify O’Connor to include wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat of Droz. Motivation to do so comes from the knowledge well known in the art that wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat would help provide a better way to display the advertisement which would force the chat users to see the advertisement and convert which would increase the sales of the content or product and would therefore make the method/system more profitable.

As to Claim 2, O’Connor, Takechi, Rosenberg, and Droz teach the method of claim 1.
O’Connor further teaches wherein, in the providing step, advertising contents are provided to two or more talkers at the same point of time, and all the advertisement contents provided to the two or more talkers are the same content; (Fig. 3 302A and 302B).

As to Claim 3, O’Connor, Takechi, Rosenberg, and Droz teach the method of claim 1.
wherein, in the providing step, the advertising content is determined on the basis of at least one of the facial expression and the chat contents of the at least one talker; (claim 1 and 5), and (col. 12 lines 48-61: At block 706, changes in affective states, called sentiment trajectories, of the user are identified based on the facial muscle actions. For instance, facial expressions can be translated into six basic emotions: Happiness, Sadness, Surprise, Anger, Disgust, and Fear. At block 708, eye gazes and three-dimensional poses of the faces are estimated, and gaze directions of the faces are estimated based on the estimated eye gazes and the three-dimensional poses of the faces. At block 710, gaze targets of the audience (e.g., one or more users) are estimated based on the estimated gaze directions and the position of the faces. At block 712, the response of the audience to the dialog content is determined, by analyzing the sentiment trajectories in relation to time and screen positions of a specific dialog).

As to Claim 4, O’Connor, Takechi, Rosenberg, and Droz teach the method of claim 1.
O’Connor further teaches wherein, in the verifying step, whether the estimated emotion relates to the advertising content is verified on the basis of at least one of a time for which the at least one talker gazes the advertising content, an area gazed by the at least one talker in displayed areas of the advertising content, and a section gazed by the at least one talker in a playback section of the advertising content; (claim 1 and 5), and (col. 12 lines 48-61: At block 706, changes in affective states, called sentiment trajectories, of the user are identified based on the facial muscle actions. For instance, facial expressions can be translated into six basic emotions: Happiness, Sadness, Surprise, Anger, Disgust, and Fear. At block 708, eye gazes and three-dimensional poses of the faces are estimated, and gaze directions of the faces are estimated based on the estimated eye gazes and the three-dimensional poses of the faces. At block 710, gaze targets of the audience (e.g., one or more users) are estimated based on the estimated gaze directions and the position of the faces. At block 712, the response of the audience to the dialog content is determined, by analyzing the sentiment trajectories in relation to time and screen positions of a specific dialog).

a non-transitory computer-readable recording medium for recording a computer program for performing the method according to claim 1; (same rejection as claim 1).

	As to Claim 6, O’Connor teaches a system for estimating an emotion about an advertising content on the basis of a video chat, the system comprising:an advertising content management unit configured to provide an advertising content to at least one talker participating in a video chat; (claim 1: A computer-based method, comprising: engaging a user in a chat flow by a dialog system comprising a computer system; tracking, by a sentiment monitor executing on the computer system, a plurality of facial images of the user as captured by a camera coupled to the computer system; determining, by the sentiment monitor, a plurality of facial muscle actions of the user based on the facial images; identifying, by the sentiment monitor, a facial expression of the user based on the facial muscle actions; estimating, by the sentiment monitor, an eye gaze direction and a facial position of the user based on the facial images; determining, by the sentiment monitor, a user sentiment associated with a system response in dialog content on a display provided by the dialog system as part of the chat flow based on the facial expression, the eye gaze direction, and a facial position of the user in relation to time and a screen position of the dialog content; determining whether the system response is marked as expecting a negative sentiment; traversing through a planned sequence of the chat flow to a next system response based on detecting a positive sentiment; traversing through the planned sequence of the chat flow to the next system response based on detecting the negative sentiment and determining that the system response is marked as expecting the negative sentiment; rerouting the next system response from the planned sequence of the chat flow to a sentiment-based repair sequence to alter content delivered to the user based on a detected aspect of the user sentiment and determining that the system response is not marked as expecting the negative sentiment; and progressively providing two or more alternate repair options in the sentiment-based repair sequence based on determining that the user sentiment is the negative sentiment during the sentiment-based repair sequence, wherein the two or more alternate repair options in the sentiment-based repair sequence comprise two or more of prompting the user to accept further assistance associated with the an emotion verification unit configured to verify whether the estimated emotion relates to the advertising content on the basis of gaze information of the at least one talker acquired by the camera module; (claim 1 and 5: identifying, by the sentiment monitor, a facial expression of the user based on the facial muscle actions; estimating, by the sentiment monitor, an eye gaze direction and a facial position of the user based on the facial images; determining, by the sentiment monitor, a user sentiment associated with a system response in dialog content on a display provided by the dialog system as part of the chat flow based on the facial expression, the eye gaze direction).
O’Connor does not teach an emotion estimation unit configured to estimate an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition algorithm or a natural language analysis algorithm on at least one of a face expression acquired by a camera module of a device of the at least one talker.
However Takechi teaches an emotion estimation unit configured to estimate an emotion of the at least one talker about the advertising content (0286: The control section 71 may perform a facial expression recognition process from the user's face image captured by the camera 722 to estimate the user's emotion. This is done by information of feature quantities of face images according to various emotions is stored in advance in the storage device 75, a face image estimated to be most similar is specified by pattern matching with the captured image, and the corresponding emotion is specified. In addition, the user's emotion may be estimated from a voiceprint input from the microphone 704. As the face image, information of sound (for example, information of frequencies and volumes) corresponding to various emotions is stored in advance in the storage device 75, and the user's emotion is estimated in accordance with feature quantities with the input voiceprint. Alternatively, the control section 71 may estimate the user's emotion from content of the conversation or chat with the user. For example, the user's emotion is estimated from words expressing emotions such as "That was fun" or "That's horrible" during a conversation), by implementing an emotion pattern recognition algorithm or a natural language analysis algorithm on at least one of a face expression acquired by a camera module  of a device of the at least one talker and chat contents of the at least one talker; and (0286: The control section 71 may perform a facial expression recognition process from the user's face image captured by the camera 722 to estimate the user's emotion. This is done by information of feature quantities of face images according to various emotions is stored in advance in the storage device 75, a face image estimated to be most similar is specified by pattern matching with the captured image, and the corresponding emotion is specified. In addition, the user's emotion may be estimated from a voiceprint input from the microphone 704. As the face image, information of sound (for example, information of frequencies and volumes) corresponding to various emotions is stored in advance in the storage device 75, and the user's emotion is estimated in accordance with feature quantities with the input voiceprint. Alternatively, the control section 71 may estimate the user's emotion from content of the conversation or chat with the user. For example, the user's emotion is estimated from words expressing emotions such as "That was fun" or "That's horrible" during a conversation). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify O’Connor to include an emotion estimation unit configured to estimate an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition algorithm or a natural language analysis algorithm on at least one of a face expression acquired by a camera module of a device of the at least one talker of Takechi. Motivation to do so comes from the knowledge well known in the art that an emotion estimation unit configured to estimate an emotion of the at least one talker about the advertising content by implementing an emotion pattern recognition algorithm or a natural language analysis algorithm on at least one of a face expression acquired by a camera module of a device of the at least one talker would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.
O’Connor does not teach wherein the emotion verification unit is configured to:specify an area gazed by the at least one talker, among a plurality of areas including an area in which the advertising content is displayed on a screen of the device of the at least one talker, at a point of time when the emotion of the at least one talker is estimated;
determine whether the specified area corresponds to the area in which the advertising content is displayed; and
determine whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed.
However Rosenberg teaches wherein the emotion verification unit is configured to:specify an area gazed by the at least one talker, among a plurality of areas including an area in which the advertising content is displayed on a screen of the device of the at least one talker, at a point of time when the emotion of the at least one talker is estimated; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or ceasing the play of a video based advertisement at moments in time when it has been determined that the user's gaze falls outside of the spatial limits of an advertisement display area (or some other similarly defined spatial area) for more than some threshold amount of time), (0010: In some embodiments a still title screen and/or a short repeating video segment portion of the advertisement is made to play upon the screen of an advertising display device. The user's gaze location is monitored by hardware and software determine whether the specified area corresponds to the area in which the advertising content is displayed; and (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or ceasing the play of a video based advertisement at moments in time when it has been determined that the user's gaze falls outside of the spatial limits of an advertisement display area (or some other similarly defined spatial area) for more than some threshold amount of time), (0010: In some embodiments a still title screen and/or a short repeating video segment portion of the advertisement is made to play upon the screen of an advertising display device. The user's gaze location is monitored by hardware and software components of the present invention. The control software of the present invention is configured not to play the body of video stream advertisement until it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area). Thus the still title screen and/or short repeating title video segment continues to play for a portion of time until it is determined that the user is looking substantially at the determine whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based advertisements with dependence upon a user's gaze. More specifically the present invention specifies a method, apparatus, a computer program for playing a video based advertisement at moments in time when it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area) and for not playing and/or ceasing the play of a video based advertisement at moments in time when it has been determined that the user's gaze falls outside of the spatial limits of an advertisement display area (or some other similarly defined spatial area) for more than some threshold amount of time), (0010: In some embodiments a still title screen and/or a short repeating video segment portion of the advertisement is made to play upon the screen of an advertising display device. The user's gaze location is monitored by hardware and software components of the present invention. The control software of the present invention is configured not to play the body of video stream advertisement until it is determined that the user's gaze falls within the spatial limits of the advertisement display area (or some other similarly defined spatial area). Thus the still title screen and/or short repeating title video segment continues to play for a portion of time until it is determined that the user is looking substantially at the advertisement display area. Upon determining that the user's gaze falls within the defined spatial area, the body of the video stream advertisement is made to play by software routines. Software controlled play of a video segment may be performed using standard video display methods known to the art. For example the video segment may be stored as a standard digital file, such as an determine whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed of Rosenberg. Motivation to do so comes from the knowledge well known in the art that determine whether the estimated emotion of the at least one talker relates to the advertising content on the basis of the determination on whether the specified area corresponds to the area in which the advertising content is displayed would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.
O’Connor does not teach wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat.
However Droz teaches wherein at least one of a position, a size, and an arrangement (0047: background may contain advertisements, branding, or other topics of interest relevant to the session. The foreground may be scaled (up or down or even distorted) so as to create adequate space for information to be presented in the background) of the advertising content (abstract: Content-based targeted information can include advertisement(s)) displayed on the screen of the device (Fig. 12 displayed on the screen), (0028: Preferably a participant's foreground video has a transparency level greater than 0%, and is scalable independently of size of the computer generated background. This computer generated background may include a virtual whiteboard useable by a participant in the video chat, or may include an advertisement with participant-operable displayed buttons) of the at least one talker is dynamically determined on the basis of a number of talkers participating (Fig. 12) in the video chat; (0045: mine data streams associated with chat sessions and the like, e.g., video data and/or audio data and/or textual data, and then alter the background image seen by participants in the chat session to present targeted advertising), (0045: Commercial enterprises such as Google.TM. mail insert targeted advertisements in an email based on perceived textual content of the email. Substantial advertising revenue is earned by Google as a result. Embodiments of the present invention intelligently mine data streams associated with chat sessions and the like, e.g., video data and/or audio data and/or textual data, and then alter the background image seen by participants in the chat session to present targeted advertising. In embodiments of the present invention, the presented advertising is interactive in that a user can click or otherwise respond to the ad to achieve a result, perhaps ordering a pizza in response to a detected verbal, audio, textual, visual (including a recognized gesture) indicating hunger. Other useful data may be inserted into the information data stream responsive to contents of the information exchanged 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify O’Connor to include wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat of Droz. Motivation to do so comes from the knowledge well known in the art that wherein at least one of a position, a size, and an arrangement of the advertising content displayed on the screen of the device of the at least one talker is dynamically determined on the basis of a number of talkers participating in the video chat would help provide a better way to display the advertisement which would force the chat users to see the advertisement and convert which would increase the sales of the content or product and would therefore make the method/system more profitable.

As to Claim 7, O’Connor, Takechi, Rosenberg, and Droz teach the method of claim 1.
Rosenberg further teaches wherein the verifying step further comprises the steps of: determining that the estimated emotion of the at least one talker relates to the advertising content in response to determining that the specified area corresponds to the area in which the advertising content is displayed; and  (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the determining that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based advertisement in response to determining that the user's gaze falls outside of the predetermined spatial boundary for an amount of time exceeding a predetermined time threshold, and (d) resumes play of the video-based advertisement after the stopping in response to determining that the user's gaze falls within the predetermined spatial boundary of the advertisement display area. In some embodiments, exposure credits are awarded to the user for confirmed duration increments of video watching), (0009: The present invention is directed to a method, apparatus, and computer program for displaying video based  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify O’Connor, Takechi, and Droz to include determining that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed of Rosenberg. Motivation to do so comes from the knowledge well known in the art that determining that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 8, O’Connor, Takechi, Rosenberg, and Droz teach the system of claim 6.
Rosenberg further teaches wherein the emotion verification unit is further configured to:determine that the estimated emotion of the at least one talker relates to the advertising content in response to determining that the specified area corresponds to the area in which the advertising content is displayed; and(abstract: A system for gaze-responsive video advertising is provided that determine that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed; (abstract: A system for gaze-responsive video advertising is provided that includes a video display for playing advertisements to a user, a gaze-tracking element, and a processor. The processor (a) determines whether the user's gaze falls within a predetermined spatial boundary of an advertisement display area, (b) plays a video-based advertisement within the predetermined spatial boundary in response to the determining, (c) stops play of the video-based determine that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed of Rosenberg. Motivation to do so comes from the knowledge well known in the art that determine that the estimated emotion of the at least one talker does not relate to the advertising content in response to determining that the specified area does not correspond to the area in which the advertising content is displayed would help provide a more accurate content or advertisement that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “customize video chat window with users and advertisement” describes “It is fair to say that public opinion does not favor most online ads — our research confirms it. In a recent study, we collected open-ended responses to understand what truly makes or breaks an online advertising experience. From the 300 responses we received, comprised mostly of negative comments, combined with our insight from a presentation by Christian Rohrer and John Boyd at Nielsen Norman Group’s User Experience Conference in 2004, we were able to distinguish five user requirements for interacting with advertisements.”.
	

Response to Arguments
5.	Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
A.	101 rejection has been withdrawn based on the amendments and arguments submitted on 02/03/2021.

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621